                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

CASSANDRA SMITH,                            )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )   No. 1:20-cv-00267-JPH-DLP
                                            )
BARTHOLOMEW CONSOLIDATED                    )
SCHOOL CORPORATION,                         )
MOUNT HEALTHY SCHOOL,                       )
TERESA HEINY,                               )
                                            )
                         Defendants.        )

                            ORDER DISMISSING CASE

      On February 25, 2020, the Court screened Plaintiff Cassandra Smith’s

complaint and ordered her to show cause by March 20, 2020 why her federal

claims should not be dismissed for failure to state a claim and why the Court

should not decline to exercise jurisdiction over her state-law claims. Dkt. 6.

      Ms. Smith has not responded by that deadline. Her federal claims are

therefore DISMISSED with prejudice and the Court relinquishes jurisdiction

over her state-law claims. Final judgment shall issue by separate entry.

SO ORDERED.

Date: 3/31/2020




                                        1
Distribution:

CASSANDRA SMITH
3032 Beech Drive
Columbus, IN 47203

Brent R. Borg
CHURCH CHURCH HITTLE & ANTRIM (Fishers)
bborg@cchalaw.com




                               2
